Citation Nr: 0638400	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 8, 1999, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was received by VA on 
April 8, 1999.

2.  VA rating action in July 2002 assigned a 100 percent  
rating for PTSD effective from April 8, 1999; there is no 
evidence of any earlier unadjudicated formal or informal 
increased rating claim nor any factually ascertainable 
evidence demonstrating that an increased rating was warranted 
in the year prior to VA's receipt of the claim on April 8, 
1999. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 8, 
1999, for a 100 percent evaluation for PTSD, have not been  
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Generally, the date 
of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

In this case, the record shows that, by rating decision dated 
in February 1999, the veteran's claim of entitlement to 
service connection for PTSD was granted and a schedular 
evaluation of 30 percent disabling was assigned, effective 
from December 4, 1994, the date of receipt of the veteran's 
original claim for service connection.  The veteran's notice 
of disagreement with respect to this determination was 
received by VA in May 1999 and he as provided with a 
statement of the case in May 1999.  However, the veteran did 
not submit a timely substantive appeal.  Therefore, the RO's 
February 1999 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The veteran's original VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, was 
received by VA on April 8, 1999.  This claim was denied by a 
January 2000 rating decision and the veteran was notified of 
this determination by letter dated January 31, 2000.  

The veteran's second VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unemployability, was 
received by VA on January 30, 2001.  On the same day, VA also 
received a communication from the veteran which included his 
requests for an increased rating for PTSD and consideration 
of individual unemployabilty in conjunction with this 
increased rating claim.  The RO essentially considered this a 
notice of disagreement with January 2000 rating decision and, 
by a July 2002 rating decision, assigned an increased rating 
of 100 percent disabling for PTSD, effective from April 8, 
1999, the date of receipt of the veteran's original VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  

During the one year period prior to the veteran's April 8, 
1999, VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, he was afforded VA 
PTSD examination in September 1998.  A report of this 
examination notes that the veteran reported many symptoms of 
PTSD, including frequent nightmares, intrusive thoughts, 
avoidance of crowds, not feeling like he belongs or that he 
is loved or accepted by others, rage, hypervigilance, and 
significant attention and concentration problems.  However, 
the examiner also noted that the veteran arrived on time, he 
was neat and clean in appearance, looked his stated age, was 
friendly and cooperative, and his speech was spontaneous and 
relevant.  There was no evidence of obsessions, compulsions, 
phobias, hallucinations, or delusions.  The diagnoses 
included PTSD, chronic, severe; dysthymic disorder secondary 
to PTSD; and a Global Assessment of Functioning (GAF) score 
of 47 was assigned.  

Upon consideration of this examination report, the Board 
finds that the impairment associated with the veteran's 
service connection PTSD was not productive of impairment so 
as to warrant the assignment of an increased rating of 100 
percent disabling at that time.  Simply stated, the 
examination report is found not to provide a basis to find a 
100 percent evaluation at this time.  While the veteran was 
clearly having problems at this time, it can not be said that 
he met the requirement for a 100 percent evaluation at the 
time of the VA examination. 

Based upon the evidence of record, the Board finds that an 
effective date earlier than April 8, 1999, for a 100 percent 
schedular rating for PTSD is not warranted.  There is no 
evidence of any earlier unadjudicated formal or informal 
increased rating claim or any factually ascertainable 
evidence demonstrating that an increased rating was warranted 
during the one year period prior to VA's receipt of the claim 
on April 8, 1999.  

Significantly, as noted above, the veteran did not submit a 
timely substantive appeal to a May 1999 statement of the case 
(SOC) with respect to the February 1999 rating decision he 
appears to cite within his substantive appeal.  As a result, 
this determination is final and an earlier effective date 
based on the veteran's notice of disagreement with this 
rating decision is not permissible.  The veteran has made no 
specific claim as to clear and unmistakable error (CUE) in 
the prior February 199 determination and no obvious error is 
revealed upon Board review. 

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied,"  (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and  (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts:  it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).  In any event, the issue of CUE is not before the 
Board at this time. 

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in January 
2002 and provided to the veteran prior to the July 2002 
rating decision on appeal satisfies the duty to notify 
provisions as it discusses the criteria with respect to the 
veteran's claims for an increased rating as well as when to 
submit evidence to protect his entitlement to benefits from 
the earliest possible date.  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including a June 
2002 report of VA examination, reports of prior VA treatment 
and examination, as well as evidence from the Social Security 
Administration in connection with the veteran's claim, which 
adequately addresses the requirements necessary for 
evaluating the claim decided herein.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

In this regard, it is noted that there are Spanish language 
documents in the claims file which were submitted to VA in 
connection with the veteran's original claim for service 
connection for PTSD and which have not been translated.  
However, inasmuch as the veteran did not submit a substantive 
appeal with respect to the February 1999 rating decision, 
which granted service connection for PTSD and assigned a 
schedular rating of 30 percent disabling effective from 
December 1994, the date of receipt of the veteran's original 
claim for service connection, and his initial claim for an 
increased rating based on individual unemployability was not 
received until April 1999; the Board finds that these 
documents are not relevant to the present discussion because 
they predate by many years the receipt of the claim which is 
the basis of the current appeal.  Thus, translation of these 
documents would constitute a waste of limited government 
resources and, more pointedly, a delay in the proper and 
timely consideration of other veterans' claims.  See e.g. 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the evidence establishes that the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim, he was provided notice with 
respect to the requirements for an increased rating, his 
claim was subsequently readjudicated in a May 2004 statement 
of the case, and there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless error.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (Reviewing the entire record 
and examining the various predecisional communications, the 
Court concluded that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, as the Board has done in 
this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

ORDER

Entitlement to an effective date earlier than April 8, 1999, 
for a 100 percent evaluation for post-traumatic stress 
disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


